

Sender                                           Name
company                                           :           Wilgenhaege
Stedekroon N.V.
Name                                                                
   :           R.L. Voskamp
 
Subject
:
Real Estate Amersfoort en Emmen,

The Netherlands


Intended
for:                                           Name                      company                      :           Royal
Invest Europe B.V.
Attention
of                                                                  :           D.
Havenaar
Address                                                                       
 :           Ditlaar 7
Postal
code/Place                                                         :           1066
EE  AMSTERDAM
Telefax
number                                                             :           +31
(0)20-6761052
Telephone number                                            
         :           +31 (0)20-6720026
E-mail                                                                           
 :           info@faijdherbe-vastgoed.nl
Number of pages                                             
           :           2


Date                                                                         
     :           14 June, 2007 Hoofddorp,
                                      The Netherlands






Dear Mr Havenaar,


By means of this letter I hereby confirm our verbal agreement with respect to
the following real estate objects;


Object 1:
Office building in Amersfoort, The Netherlands, Nijverheidsweg Noord 72. Free
Rentable Surface: 8.713 m2.

Tenant
Norit N.V.

Lease term
expiry date December 20, 2016

Lease
€ 417.590 annually





Object 2:
Office building with shopping strip in Emmen, The Netherlands, De Weiert 24, 30,
34.

 
Free Rentable Surface: 4.402 m2 offices and  680 m2 shopping area.



Tenant 1:
Dutch Government

Lease term
expiry date January 1, 2010

Lease
€ 438.634 annually



Tenant 2:
ANWB (331 m2 shopping area)

Lease term
expiry date November 30, 2011

Lease
€ 93.530 annually




 
1

--------------------------------------------------------------------------------

 

Tenant 3:
Efes Doner Kebab

Lease term
expiry date February 28, 2011

Lease
€ 22.231 annually



Tenant 4:
Linolux

Lease term
expiry date March 31, 2010

Lease
€ 30.945 annually



Seller:
Wilgenhaege Stedekroon N.V.



Buyer:
Royal Invest Europe or any party to be appointed buy Royal Invest Europe



Transfer of property:
Latest November 1, 2007 or so much earlier as agreed by parties.



Purchase Price:
€ 13.750.000 (excluding real estate transfer tax and other transfer cost)



Notary Public:
to be defined by buyer



We trust hereby to have correctly described our deal and look forward receiving
your agreement (by signing of this letter).


Awaiting the signed copy, yours sincerely,






Drs. Ing R.L. Voskamp
In agreement,



subject to approval of the board of directors of royal Invest international
Corp.,


on behalf of
Royal Invest Europe B.V.






D. Havenaar
June 14 2007













 
2

--------------------------------------------------------------------------------

 
